DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 25 March 2022.

Allowable Subject Matter
Claims 1, 3-8, 10-13 and 21-29 are allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter.  
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, after forming the gate structures, forming fin spacers over sidewalls of the fin structure and an upper surface of the isolation region; wherein the source/drain structure includes a bottom portion in the recess and an upper portion protruding from the recess and wider than the bottom portion, wherein a bottom portion of the salicide layer extends below the upper portion of the source/drain structure; forming a capping layer to cover sidewalls of the fin spacers and the salicide layer, wherein a portion of the capping layer directly below the bottom portion of the saliicide layer is in contact with a sidewall of one of the fin spacers; forming a dielectric layer to cover the capping layer, wherein the dielectric layer is made of a different material than the capping layer, as required by claim 1.  Claims 3-7 and 29 depend either directly or indirectly from claim 1 and are allowable for the same reason.
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, after forming the gate structures, forming a first fin spacer, a second fin spacer, a third spacer and a fourth spacer over the isolation feature, wherein an upper portion of the first fin structure is sandwiched between the first fin spacer and the second fin spacer, and an upper portion of the second fin structure is sandwiched between the third fin spacer and the fourth fin spacer; wherein the source/drain structure includes a first bottom portion in the first recess, a second bottom portion in the second recess, and an upper portion protruding from the first recess and the second recess and wider than the first bottom portion and the second bottom portion, wherein a bottom portion of the salicide layer extends below the upper portion of the source/drain structure; forming a capping layer over the salicide layer, wherein a portion of the capping layer directly below the bottom portion of the saliicide layer is in contact with a sidewall of one of the first fin spacer; forming a dielectric layer to cover the capping layer, wherein the dielectric layer is made of a different material than the capping layer, as required by claim 8.  Claims 10-13 and 28 depend either directly or indirectly from claim 8 and are allowable for the same reason.
The prior art of record, either singularly or in combination, does not suggest, in combination with the other claim limitations, after forming the first gate structures, forming fin spacers on the isolation feature and surrounding an upper portion of the fin structures; wherein the source/drain structure includes a bottom portion in the recess and an upper portion protruding from the recess and wider than the bottom portion, wherein a bottom portion of the salicide layer extends below the upper portion of the source/drain structure; forming a capping layer over the salicide layer, wherein a portion of the capping layer directly below the bottom portion of the saliicide layer is in contact with a sidewall of one of the fin spacers; forming a dielectric layer to cover the capping layer, wherein the dielectric layer is made of a different material than the capping layer, as required by claim 21.  Claims 22-27 depend either directly or indirectly from claim 21 and are allowable for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815